CESSES Ade SS OD RUHEME Sl Filet PAIS 12 Ipagne drat 1

108-26 64th Avenue, Second Floor
Forest Hills, NY 11375

Tel.: 929.324.0717

 
  
 
  
  

E-mail: marskhaimoviaw@gmail.com

Mars Khaimov Law, PLLC Ss _

  

£

September 14, 2021

#j
ge

VIA ECF
Hon. Judge George B. Daniels
United States District Judge
Southern District of New York
500 Pear! Street

New York, NY 10007

 

 

Re: Quezada v. Muir Longboard Shop, inc.
Case No, 1:21-cv-01243-GBD

Dear judge Daniels,

The undersigned represents Plaintiff Jose Quezada (hereinafter “Plaintiff’) in
the above-referenced matter.

The initial conference for this matter is set for September 29, 2021. Plaintiff's
Counsel observes the Holiday of Succot and therefore will not be able to attend.
Plaintiff is requesting on consent, an adjournment of the conference and suggests
November 16, 2021, November 17, 2021, and November 18, 2021, as alternatives
dates to hold the conference.

Thank you for your time and consideration of the above request.

/s{Mars Khaimov
Mars Khaimov, Esq.,

 
